Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective as of August 20,
2007 by and between Orchids Paper Products Company (“Company”) and Robert Snyder
(“Executive”).

WHEREAS, Executive desires to serve as the President and Chief Executive Officer
of the Company and in exchange for the protection and other consideration set
forth in this Agreement, is willing to give the Company, under certain
circumstances, his covenant not to compete, and the Company desires to so employ
Executive.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

ARTICLE I

Definitions

1.1

Definitions. As used herein, the following terms shall have the following
meanings.

 

(a)

“Board” means the board of directors of the Company.

 

(b)

“Cause” means (i) engaging by Executive in willful misconduct which is
materially injurious to Company; (ii) conviction of Executive by a court of
competent jurisdiction of, or entry of a plea of nolo contendere with respect to
a felony; (iii) engaging by Executive in fraud or dishonesty in connection with
the business of Company; (iv) Executive’s abuse of or dependency on alcohol or
drugs (illicit or otherwise); (v) Executive’s material breach of this Agreement;
or (vi) failure to perform the lawful directives of the Board, including,
without limitation, any failure to regularly report to the office.

 

(c)

“Change of Control” means (i) a change in the ownership of the Company, which
occurs on the date that any one person or more than one person acting as a
group, acquires ownership of stock of the Company that, together with stock held
by such person or group constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company; or (ii) a change in the
ownership of all or substantially all of the Company's assets, which occurs on
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of the Company or the value of the assets being
disposed of determined without regard to any liabilities associated with such
assets.

 

(d)

“Code” means the Internal Revenue Code of 1986, as amended.

 

(e)

“Confidential Information” shall mean all technical and business information of
the Company, or which is learned or acquired by the Company from others with
whom

 

--------------------------------------------------------------------------------

 

the Company has a business relationship in which, and as a result of which,
similar information is revealed to the Company, whether patentable or not, which
is of a confidential, trade secret and/or proprietary character and which is
either developed by Executive (alone or with others) or to which Executive shall
have had access during his employment. Confidential Information shall include
(among other things) all confidential data, designs, plans, notes, memoranda,
work sheets, formulas, processes, and customer and supplier lists.

 

(f)

“Good Reason” means (i) a requirement that the Executive permanently relocate to
a place of business more than 50 miles from the location at which he principally
performs services for the Company; (ii) a material diminution in the Executive’s
duties; (iii) a requirement that Executive regularly report directly to a person
other than the Board; or (iv) a material breach of this Agreement by the
Company.

ARTICLE II

Employment

2.1

Employment. Company agrees to employ Executive and Executive hereby accepts such
employment with the Company, upon the terms and conditions set forth in this
Agreement, for the period beginning on August 20, 2007 (“Start Date”) and ending
as provided in Section 2.4 of this Agreement (“Employment Period”).

2.2

Position and Duties.

 

(a)

Commencing on the Start Date and continuing during the Employment Period,
Executive shall serve as President and Chief Executive Officer of the Company.
As President and Chief Executive Officer, Executive, subject to the control of
the Board, shall perform such duties as are customary for such position and such
duties as may be assigned to him by the Board.

 

(b)

Executive shall devote his best efforts and his full business time and attention
to the business and affairs of the Company. The Executive shall perform his
duties and responsibilities to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner. In the performance of his duties
hereunder, Executive shall at all times report and be subject to the lawful
direction of the Board and perform his duties hereunder subject to and in
accordance with the resolutions or any other determinations of the Board and the
by-laws of the Company and applicable law. During the Employment Period,
Executive shall not become an employee of any person or entity other than the
Company.

2.3

Base Salary, Bonus and Benefits.

 

(a)

Subject to the terms of this Agreement, in consideration of Executive’s
agreements contained herein, for the period beginning on the Start Date,
Executive’s base salary shall be $250,000 per annum (“Base Salary”), which shall
be payable in equal installments during the year in accordance with the
Company’s normal payroll schedule and shall be subject to deductions for
customary withholdings, including, without limitation, federal and state
withholding taxes and social security taxes.

 

2

 

--------------------------------------------------------------------------------

 

Commencing on the first September 1 that is approximately one year following the
Start Date, and each September 1 thereafter, the Base Salary shall be adjusted
annually during the Employment Period to reflect any increase from the previous
year in the Bureau of Labor Statistics, Consumer Price Index (all urban wage
earners) for the Midwest Urban metropolitan area, size B/C with a population
between 50,000 and 1,500,000 people. Beginning with the fiscal year ending
December 31, 2008, Executive shall be eligible for the opportunity to earn
annual performance bonuses in an amount up to 100% of Base Salary (with a target
bonus equal to 60% of Base Salary), based on the achievement of such targets as
shall be established, in accordance with the Company’s annual bonus program.
Executive must remain employed by the Company on the payment date of any such
bonus in order to receive any such bonus. Subject to the terms of the actual
bonus plan, any bonus thereunder is payable in cash on or after January 1 and no
later than April 15 of the calendar year following the applicable fiscal year
with respect to such bonus. In addition, during the Employment Period, Executive
shall be entitled to participate in all retirement, disability, pension,
savings, life, health, medical, dental, insurance and other fringe benefits or
plans of the Company generally available to executive employees of the Company.

 

(b)

Executive shall receive a bonus for the year ending December 31, 2007 in an
amount equal to: $150,000 times (the number of days Executive is employed with
the Company during calendar year 2007, divided by 365). Executive must be
employed with the Company on the date such bonus is paid in order to receive
such bonus. The bonus for the year ending December 31, 2007 shall be paid in
cash in accordance with the Company’s normal bonus payment schedule on or after
January 1 and no later than April 15, 2008, subject to the terms of the bonus
plan.

 

(c)

On the Start Date, the Company shall grant Executive a stock option to purchase
225,000 shares of common stock of the Company, subject to all terms and
conditions of the Company’s stock option plan and an award agreement evidencing
such grant. The exercise price shall be the fair market value of the underlying
stock on the date of grant. Such option shall be an incentive stock option to
the extent allowable by the law, and any portion of such option that does not so
qualify as an incentive stock option shall be treated as a nonqualified option.
Such option shall vest at a rate of twenty percent (20%) on the Start Date and
an additional twenty percent (20%) on each annual anniversary of the Start Date
thereafter, subject to continued employment. Such options shall fully vest upon
a change in control, as defined in the Company’s stock option plan and the
applicable award agreement.

 

(d)

During the Employment Period, the Company upon the submission of proper
substantiation by the Executive, shall reimburse the Executive for all
reasonable business expenses actually and necessarily paid or incurred by him in
the course of and pursuant to the business of the Company, in accordance with
Company policies relating to the reimbursement of business expenses.

 

(e)

The Company shall pay the reasonable closing costs on the sale of Executive’s
principal residence in Memphis, Tennessee and on the purchase of Executive’s
principal residence in Tulsa, Oklahoma area. The Company shall pay the actual

 

3

 

--------------------------------------------------------------------------------

 

moving expenses associated with moving Executive’s (and his immediate family’s)
personal effects from Memphis to Tulsa. In addition, the Company shall pay
Executive a one-time incidental moving allowance of $23,500 upon completion of
his move to the Tulsa, Oklahoma area. The Company shall pay to the Executive a
gross-up payment in an amount equal to the federal, state and local taxes
imposed on the payments contemplated by this subsection (e) relating to moving
expense reimbursements and allowances (including federal, state and local taxes
imposed on such gross-up payments). The Executive must be employed with the
Company at the time of such payments in order to receive such payments, provided
however, that such payments shall be made within 10 days of Executive requesting
such reimbursement and allowances.

 

(f)

The Company shall reimburse Executive monthly for the cost of reasonable
temporary living in an apartment in the Tulsa, Oklahoma area for a period not to
exceed 12 months. During the period of temporary living, not to exceed 12
months, the Company shall reimburse Executive monthly for the reasonable cost of
traveling to Memphis for the purpose of visiting his family.

 

(g)

Executive shall be entitled to four weeks of vacation during each year of
employment for the first three years of employment and five weeks of vacation
during each year of employment thereafter, consistent with Company policy and to
be taken at times which do not unreasonably interfere with the performance of
Executive’s duties hereunder. Unused vacation time shall be treated in
accordance with the Company’s policies in effect from time to time.

2.4

Term.

 

(a)

General Term. This Agreement shall commence on the Start Date and terminate on
December 31, 2011 (“Initial Term”) unless extended or sooner terminated as
provided herein. The Initial Term shall automatically be extended for successive
additional one-year periods (each, a “Renewal Period”), unless either party to
this Agreement provides the other party with notice of termination of this
Agreement at least 60 days prior to the expiration of the Initial Term or any
Renewal Period thereafter (“Notice Period”).

 

(b)

Termination for Cause or Voluntary Termination. If the Executive is terminated
by the Company for Cause or if the Executive terminates his employment for any
reason other than as provided in Section 2.4(d), the Executive shall be entitled
only to his Base Salary through the date of termination, but shall not be
entitled to any further Base Salary or any applicable bonus, benefits or other
compensation for that year or any future year, except as may be provided in an
applicable benefit plan or program, or to any severance compensation of any
kind, nature or amount.

 

(c)

Termination Without Cause.

 

(i)

Before or More Than Twelve Months Following Change of Control. If the Executive
is terminated by the Company without Cause before a Change in Control or more
than twelve months following a Change of Control

 

4

 

--------------------------------------------------------------------------------

 

(including any termination which is a direct result of the Company’s election to
terminate the Executive’s employment without Cause at the end of the Initial
Term or any Renewal Period), the Executive shall be entitled to all previously
earned and accrued but unpaid Base Salary up to the date of such termination and
severance pay in an amount equal to one year of Base Salary. Such severance
payments will be made in equal installments over a one-year period, payable on
the dates on which the Executive’s Base Salary would have otherwise been paid if
Executive’s employment had continued. All payments shall be subject to
deductions for customary withholdings, including, without limitation, federal
and state withholding taxes and social security taxes.

 

 

(ii)

Within Twelve Months After Change of Control. Notwithstanding the foregoing, if
the Executive is terminated by the Company without Cause within twelve months
after a Change of Control (including, without limitation, any termination which
is a direct result of the Company’s election to terminate the Executive’s
employment without Cause at the end of the Initial Term or any Renewal Period),
the Executive shall be entitled to all previously earned and accrued but unpaid
Base Salary up to the date of such termination and severance pay in an amount
equal to two (2) years of Base Salary. Such severance payment will be made in a
lump sum on the date that is 90 days after the date of termination of
employment. All payments shall be subject to deductions for customary
withholdings, including, without limitation, federal and state withholding taxes
and social security taxes.

 

(d)

Termination by Executive.

 

(i)

Good Reason Within Twelve Months After Change of Control. If Executive
terminates his employment for Good Reason within twelve (12) months after a
Change of Control, Executive shall notify Company in writing if he believes the
termination is for Good Reason. Executive shall set forth in reasonable detail
why Executive believes Good Reason exists. If such termination is for Good
Reason, Executive shall be entitled to all previously earned and accrued but
unpaid Base Salary up to the date of such termination and severance pay in an
amount equal to two (2) years of Base Salary. Such severance payment will be
made in a lump sum on the date that is 90 days after the date of termination of
employment. All payments shall be subject to deductions for customary
withholdings, including, without limitation, federal and state withholding taxes
and social security taxes.

 

(ii)

Good Reason Before or More Than Twelve Months After Change of Control. In the
event that Executive terminates his employment for Good Reason at any time
before a Change of Control or more than twelve months following a Change of
Control, Executive shall be entitled to all previously earned and accrued but
unpaid Base Salary up to the date of such termination and severance pay in an
amount equal to one year of Base Salary. Such severance payments will be made in
equal installments over a one-year period, payable on the dates on which the
Executive’s Base Salary would have otherwise been paid

 

5

 

--------------------------------------------------------------------------------

 

if Executive’s employment had continued. All payments shall be subject to
deductions for customary withholdings, including, without limitation, federal
and state withholding taxes and social security taxes.

 

(iii)

Other. In the event that Executive terminates his employment for any reason at
any time other than described in subsections (d)(i) and (ii) above, Executive
shall not be entitled to severance pay and shall be entitled only to those
amounts provided in Section 2.4(b) on a voluntary termination of employment by
Executive.

 

(e)

Limitation on Certain Additional Payments. Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution by Company to or for the benefit of Executive (“Payments”) would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (“Code”), then the Payments due under this Agreement
shall be decreased to the greatest amount that could be paid to Executive such
that receipt of Payments would not give rise to any such excise tax.

 

(f)

Severance Forfeiture. Executive agrees that the Executive shall be entitled to
the severance pay as set forth in this Section 2.4 only if the Executive
executes a release of all claims against the Company in such form as the Company
may require and the Executive has not materially breached as of the date of
termination any provisions of this Agreement and does not materially breach such
provisions at any time during the period for which such payments are to be made.
The Company’s obligation to make such payments will terminate upon the
occurrence of any such material breach during the severance period.

 

(g)

No Additional Severance. Executive hereby agrees that no severance compensation
of any kind, nature or amount shall be payable to Executive, except as expressly
set forth in this Section 2.4, and Executive hereby irrevocably waives any claim
for any other severance compensation.

 

(h)

Death or Disability. The Company’s obligation under this Agreement terminates on
the last day of the month in which the Executive’s death occurs or on the date
as of which Executive first becomes entitled to receive and actually receives
disability benefits under the Company’s long-term disability plan. The Company
shall pay to Executive or the Executive’s estate all previously earned and
accrued but unpaid Base Salary up to such date. Thereafter, the Executive or his
estate shall not be entitled to any further Base Salary, bonus, benefits or
other compensation for that year or any subsequent year, except as may be
provided in an applicable benefit plan or program.

2.5

Confidential Information.

 

(a)

Executive shall use his best efforts and diligence both during and after his
employment with the Company, regardless of how, when or why Executive’s
employment ends, to protect the confidential, trade secret and/or proprietary
character of all Confidential Information. Executive shall not, directly or
indirectly,

 

6

 

--------------------------------------------------------------------------------

 

use (for himself or another) or disclose any Confidential Information, for so
long as it shall remain proprietary or protectible as confidential or trade
secret information, except as may be necessary for the performance of
Executive’s duties for the Company.

 

(b)

Executive shall promptly deliver to the Company, at the termination of the
Employment Period or at any other time at the Company’s request, without
retaining any copies, all documents, information and other material in
Executive’s possession or control containing, reflecting and/or relating,
directly or indirectly, to any Confidential Information.

 

(c)

Executive’s obligations under this Section 2.5 shall also extend to the
confidential, trade secret and proprietary information learned or acquired by
Executive during his employment from others with whom the Company has a business
relationship.

 

(d)

Executive’s breach of Section 2.5 of this Agreement shall relieve Company of its
obligations (if any) to pay any further severance benefits under this Agreement.

2.6

Competitive Activity.

 

(a)

Executive covenants and agrees that during the period of his employment
hereunder and for a period ending on the earlier of (i) the second (2nd)
anniversary of the date of termination of his employment with the Company,
including without limitation termination by the Company for Cause or without
Cause, and (ii) to the extent severance payments become payable hereunder and
are made in installments, the last day on which Executive is entitled to receive
severance payments hereunder, Executive shall not, in the United States of
America, or in any other country of the world in which the Company or any of its
subsidiaries has done business at any time during the last two (2) years prior
to termination of Executive’s employment with the Company, engage, directly or
indirectly, whether as principal or as agent, officer, director, employee,
consultant, shareholder, or otherwise, alone or in association with any other
person, corporation or other entity, in any Competing Business. For purposes of
this Agreement, the term “Competing Business” shall mean any person, corporation
or other entity which sells or attempts to sell any tissue products or services
or any other products or services which are the same as or substantially similar
to (as commonly understood in the relevant industry) the products and services
(a) sold by the Company or any of its subsidiaries at any time and from time to
time during the last two (2) years prior to the termination of Executive’s
employment hereunder or (b) being developed by the Company or any of its
subsidiaries during the period of Executive’s employment with the Company.

 

(b)

Executive shall continue to be obligated under Section 2.5 of this Agreement not
to use or to disclose Confidential Information so long as it shall remain
proprietary or protectible as confidential or trade secret information.

 

(c)

During the applicable non-compete period, following termination of Executive’s
employment with the Company for any reason, Executive agrees to advise the

 

7

 

--------------------------------------------------------------------------------

 

Company of his new employer, work location and job responsibilities within ten
(10) days after accepting new employment.

 

(d)

Executive understands that the intention of Sections 2.5 and 2.6 of this
Agreement is not to prevent the Executive from earning a livelihood and
Executive agrees nothing in this Agreement would prevent Executive from earning
a livelihood utilizing his general skills in any of the companies which are not
directly or indirectly in competition with the Company.

 

(e)

Executive agrees that during his employment with the Company, he shall not,
directly or indirectly, solicit the trade of, or trade with, any customer,
prospective customer or supplier of the Company or any of its subsidiaries for
any business propose other than for the benefit of the Company or such
subsidiaries. Executive further agrees that for two (2) years following
termination of his employment with the Company, including without limitation
termination by the Company for Cause or without Cause, Executive shall not,
directly or indirectly, solicit for any Competing Business the trade of, or
trade with, any customers or suppliers, or prospective customers or suppliers,
of the Company or any of its subsidiaries.

 

(f)

Executive agrees that, during his employment with the Company and for two (2)
years following termination of his employment with the Company, including
without limitation termination by the Company for Cause or without Cause,
Executive shall not, directly or indirectly, solicit, hire or induce, or attempt
to solicit, hire or induce, any employee of the Company or any of its
subsidiaries to leave the Company or any of its subsidiaries for any reason
whatsoever or hire any employee of the Company or any of its subsidiaries.

 

(g)

Executive’s breach of Section 2.6 of this Agreement shall relieve Company of its
obligations (if any) to pay any further severance benefits under this Agreement.

ARTICLE III

Miscellaneous

3.1       Executive’s Representations. Executive hereby represents and warrants
to the Company that (i) Executive’s execution, delivery and performance of this
Agreement do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive has provided the
Company with a redacted version of his letter agreement with his previous
employer (Kruger Paper) which sets forth Executive’s ongoing obligations to such
prior employer regarding confidentiality (“Confidentiality Clause”) and (iii)
upon the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive acknowledges that he is subject to ongoing
obligations to his prior employer under the Confidentiality Clause, represents
that he is not bound by any other noncompete or confidentiality restrictions and
agrees that he shall abide by and shall not violate the Confidentiality Clause.
Executive hereby acknowledges and represents that he fully understands the terms
and conditions contained herein.

 

8

 

--------------------------------------------------------------------------------

 

3.2       Survival. Sections 2.5 and 2.6 and Sections 3.2 through 3.14 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

3.3       Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

To the Company:

 

Orchids Paper Products Company
4826 Hunt Street
Pryor, OK 74361
Attn: Keith Schroeder

 

with a copy to:

 

 

Bryan Cave LLP
161 North Clark Street, Suite 4300
Chicago, IL 60601
Attn: Don Figliulo

To Executive:

 

Robert Snyder
3049 Shannon Oaks Cove
Germantown, TN 38138

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

3.4       Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law.
If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, (a) the parties agree that such provision(s) will be enforced to
the maximum extent permissible under the applicable law, and (b) any invalidity,
illegality or unenforceability of a particular provision will not affect any
other provision of this Agreement.

3.5       Successors and Assigns. Except as otherwise provided herein, all
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of and be enforceable by the Company, and their respective successors
and assigns. This Agreement is personal to Executive and except as otherwise
specifically provided herein, this Agreement, including the obligations and
benefits hereunder, may not be assigned to any party by Executive.

3.6       Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

9

 

--------------------------------------------------------------------------------

 

3.7       Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

3.8       Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of such right, power or
privilege or of any other right, power or privilege or of the same right, power
or privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged therewith,
and, in the case of Company, by its duly authorized officer.

3.9       Entire Agreement. This instrument constitutes the entire agreement of
the parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter including, but not
limited to, any prior employment and severance agreements. Without limiting the
foregoing, the term sheet covering the offer for employment by the Company to
the Executive is specifically superseded hereby and of no force or effect.

3.10     Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and by a duly authorized officer of the Company.

3.11      Governing Law. This Agreement shall be signed by the parties in Tulsa,
Oklahoma. All questions concerning the construction, validity and interpretation
of this Agreement will be governed by and construed in accordance with the
domestic law of the State of Oklahoma, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Oklahoma or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Oklahoma. Any litigation relating to or
arising out of this Agreement shall be filed and litigated exclusively in the
state or federal courts of Oklahoma.

3.12     Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorneys' fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement, including,
without limitation, Sections 2.5 and 2.6 hereof, and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

3.13     Future Employment. Executive shall disclose the existence of this
Agreement to any new employer or potential new employer which offers products or
services that compete with the Company’s business. Executive consents to the
Company informing any subsequent employer of Executive, or any entity which the
Company in good faith believes is, or is likely to be, considering employing
Executive, of the existence and terms of this Agreement.

3.14     Specified Employee Determination. Notwithstanding anything herein to
the contrary, in the event that the Executive is determined to be a specified
employee in accordance with Section 409A of the Code and the regulations and
other guidance issued thereunder for purposes of any payment on termination of
employment hereunder, payment(s) shall be made or begin, as applicable

 

10

 

--------------------------------------------------------------------------------

 

on the first payroll date which is more than six months following the date of
separation from service, to the extent required to avoid the adverse tax
consequences under Section 409A of the Code.

3.15     Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by the Executive relating
to his employment with the Company, including any claims of discrimination
arising under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or any
similar federal, state or local law will be submitted to arbitration in Tulsa,
Oklahoma to the American Arbitration Association (“AAA”) under its rules then
prevailing for the type of claim in issue. The parties each hereby specifically
submit to the personal jurisdiction of any federal or state court located in the
State of Oklahoma for any such action and further agree that service of process
may be made within or without the State of Oklahoma by giving notice in the
manner provided herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
this 20th day of August, 2007 and effective as of the date first written above.

 

COMPANY

 

 

 

 

By:

/s/ Jay Shuster

 

 

 

 

Name:

Jay Shuster

 

 

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ Robert Snyder

 

 

 

 

Name:

Robert Snyder

 

 

11

 

 